--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1 Binding Letter of Intent 


This Letter of Intent is entered into on this 17th day of November, 2006, for
the purpose of confirming the proposed basic terms of an understanding by and
among LitFunding Corp, a Nevada corporation ("LitFunding"), Morton Reed, an
individual ("Reed") and CardMart Plus, Inc., a California corporation
("CardMart"), relating to the acquisition by CardMart of a controlling equity
interest in LitFunding..
I
Recitals
 
LitFunding is seeking a merger or other business transaction with another
business entity in order to obtain additional liquidity and assets and to
maximize shareholder value.
 
A)  Reed, the current Chief Executive Officer of LitFunding, and its largest
shareholder, desires to retire from the corporation and to sell his equity
interest in the corporation. Reed currently holds 8,141,563 shares of LitFunding
common stock.
 
B)  CardMart desires to enter into a transaction with LitFunding (the
“Transaction”), and desires to acquire a common stock interest in LitFunding
equal to at least 51% of the outstanding common stock.
 
C)  By and through this Letter of Intent, LitFunding, Reed and CardMart desire
to confirm the proposed basic terms that will be set forth in a subsequent
definitive agreement to be entered into between the parties on or before
November 30, 2006 unless such date is extended by mutual consent of the parties
signatory hereto.
 
II
Basic Terms
 
1.  Reed Stock. CardMart will acquire the 5.0 million shares of common stock
owned by Reed, and currently held by the Court as collateral in connection with
Reed’s personal bankruptcy under a Chapter 13 proceeding, for the sum of
$200,000 to be paid directly to the Court. Upon the acquisition of this block of
common stock, Reed shall resign from LitFunding and a new Chief Executive
Officer shall be named by the Board of Directors. To the extent required, this
transaction shall be subject to, and contingent upon, approval by the Bankruptcy
Court or Trustee.
 
2.  Additional Reed Stock. Reed shall sell to CardMart, 3 million shares for a
total of $40,000, in the form of a note payable to Reed by CardMart.
 
3.  Reed Debt. Reed shall assign to CardMart $350,000 of his claim for accrued
salary that is owed to Reed by LitFunding, inclusive of his right to convert
such sums due from LitFunding into common stock of LitFunding, for the sum of
$35,000 payable by CardMart to Reed in cash. Reed represents that from the Board
of Directors, he has acquired the right to convert the amounts due into shares
of common stock of LitFunding at the then-current market value of the shares at
the time of the conversion and CardMart’s purchase of this accrued salary is
contingent upon acknowledgment by LitFunding’s Board that such claim may be
converted into shares of common stock of LitFunding at the then-current market
value of the shares at the time of the conversion.
 

--------------------------------------------------------------------------------


 
4.  Easy Money Express Funding. As part of the Transaction, an additional
$300,000 will be deposited by CardMart into Easy Money Express, Inc., a fully
owned subsidiary of LitFunding. LitFunding will issue 6 million shares to
CardMart in consideration for this funding.
 
5.  Consulting Agreement. Reed agrees to stay on as a consultant for a period of
no more than one year for compensation to be determined.
 
6.  Creditor Conversion. As part of the Transaction (i) Jerry Polis shall have
agreed to convert the $100,000 debt owed to him by LitFunding into shares of
LitFunding and immediately exchange such shares for 20,000 shares of CardMart
(ii) Andrew Green shall have agreed to convert the $500,000 debt owed to him by
LitFunding into shares of LitFunding and immediately exchange such shares for
100,000 shares of CardMart and (iii) the obligation owed to Winthrop Couchot
shall have been paid through the issuance of 1 million shares of LitFunding
common stock. These transactions must take place prior to, or simultaneous with
the closing of the Transaction under the definitive agreement.
 
7.  Merger with CardMart. As part of the Transaction, the current Board of
Directors of LitFunding shall vote to acquire 100% of the outstanding capital
stock of CardMart in exchange for approximately 44 million shares of LitFunding.
After effecting this Merger, the shareholders of CardMart will own approximately
65% of LitFunding.
 
8.  Contingency. The consummation of the Transaction shall be contingent upon
the negotiation of a definitive agreement for the Transaction upon terms which
are mutually satisfactory to the parties. The terms of the Transaction are to be
negotiated by the parties and will be subject to closing conditions and
contingencies to be determined in the sole discretion of CardMart, including,
without limitation, satisfactory due diligence review by CardMart.
 
9.  Board Consent. The parties acknowledge that Stanley Weiner is a member of
LitFunding’s Board of Directors. LitFunding represents that its Board of
Directors has approved the basic terms of the Transaction contemplated by the
parties and has authorized Reed, as its CEO, to enter into a Definitive
Agreement upon terms and conditions which are mutually satisfactory to the
parties and in the best interests of LitFunding and CardMart.
 
III
Miscellaneous
 
10.  No Encumbrances. All shares of LitFunding acquired by CardMart hereunder
shall be delivered free and clear of any and all encumbrances of any nature
whatsoever (other than restrictions on resale pursuant to Rule 144 under the
Securities Act of 1933) and shall be validly issued and nonassessable.
 
11.  Termination. Any party may terminate this Letter of Intent by providing the
other party with written notice of such termination to the other parties if the
definitive agreement for the Transaction between LitFunding and CardMart is not
executed on or before 5:30 p.m. (PST) on November 30, 2006.
 
12.  No Assurances; Binding. This Letter of Intent is contractual and binding
upon all parties signatory hereto. LitFunding agrees with CardMart that it will
not negotiate with any other parties pertaining to this contemplated Transaction
until this transaction is consummated or terminated.
 
13.  Counterparts. This Letter of Intent is executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of a signed counterpart by facsimile
transmission shall be deemed an original for all purposes.
 

--------------------------------------------------------------------------------


 
14.  Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of Nevada, without reference to any choice of
law provisions.
 
15.  Expenses; Disputes. Each of the parties will bear its own costs and
expenses (including legal fees) incurred in connection with this Letter of
Intent and the consummation of the Transaction contemplated hereby. The
prevailing party in any suit or proceeding arising under this Letter of Intent
shall recover its reasonable costs and expenses including a reasonable sum as
attorneys’ fees.
 
16.  Good Faith Deposit.Concurrent with the execution of this Letter of Intent,
CardMart will deliver a good faith deposit of $25,000 to be applied to the
obligations upon completion of this Transaction.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Letter of Intent by
their duly authorized representatives or agents as of the date first above
written.
 
 
“LITFUNDING”
LitFunding Corp.



        By: /s/ Morton Reed Date: November 17, 2006 

--------------------------------------------------------------------------------

Name: Morton Reed, CEO
   

 
 

        By: /s/ Morton Reed Date: November 17, 2006

--------------------------------------------------------------------------------

Morton Reed, an individual    

 
 
“CARDMART”
CardMart Plus, Inc.



        By: /s/ Daniel D. Correa Date: November 17, 2006

--------------------------------------------------------------------------------

Name: Daniel D. Correa, CEO
   

 
 